Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a combination of two groups, group II, the container shown in figs. 3 and group IV, the one-way valve of fig. 5a, in the reply filed on 4/13/22 is acknowledged.  The traversal is on the ground(s) that there is no burden upon the Examiner.  This is not found persuasive because Groups I-VI are only some of the disclosed variants.  Many others are disclosed some of these options that are not even mention in current set of claims.  The Examiner needs to know what to look for BEFOR the search.  This includes a single first embodiment.  It is an incredible burden to search for the multiple disclosed variation and optional features.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9,14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9, 14, recites the limitation "the adhesive".  There is insufficient antecedent basis for this limitation in the claim.  The language of “adhered” in claim 1, is not base for an adhesive. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-17,19,20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Case (USPN 6,510,674) in view of Pettis, European patent application (EP 3 095 600 A1) (copy added to file) .
	Case discloses the invention substantially as claimed.   
However Case does not disclose wherein the membrane comprises a one-way valve, claim 19, the valve is integrally formed with the top membrane,  claim 20 wherein the valve is externally applied to the top membrane.

	Pettis teaches a flexible laminate or membrane that has an integrated one-way valve (20) , claim 19, the valve (20) is integrally formed with the membrane (fig. 3),  claim 20, wherein the valve is externally applied to the top membrane, in the same field of endeavor for the purpose of venting gas generated inside the package (abstract).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a one-way valve as taught by Pettis to the membrane of Case in order to vent the gases generated by the contents of the container. To address the placement of the valve, it would be obvious to place the valve on  the top, the top is the only exposed surface of the membrane.  If it was place on the bottom of the sides, it would not vent. 

With respect to claim 2, Case further shows the container sidewall comprises a composite material (paper board disclosed ).
With respect to claim 3, Case further shows  wherein the container is rigid (same container).
With respect to claim 4, Case further shows wherein the container comprises spiral-wound paperboard (column 1 paragraph 3).
With respect to claim 5, Case further shows wherein the liner Ply (14) comprises a polymeric material. (paragraph 13, OCR version)
With respect to claim 6, Case further shows the liner Ply (14) comprises barrier properties (fig.3 shows 14 separating the product from the sidewall).
With respect to claim 8, Case further shows  wherein the adhesive is flood coated between the liner Ply (14) and the sidewall. (this is interpreted as a product by process limitation in an apparatus claim see mpep copied below)
 
    PNG
    media_image1.png
    319
    787
    media_image1.png
    Greyscale

With respect to claim 9, Case further shows wherein the adhesive comprises a resealable adhesive (abstract).  
With respect to claim 10, Case further shows  a base (23); at least one sidewall (13) extending upwardly from the base and terminating in a top edge (shown not labeled), wherein the at least one sidewall is paper-based (paragraph 13); a removable flexible membrane (20) adhered to the top edge,; and a liner Ply (14) pattern adhered to an interior surface of the sidewall (13), wherein the liner Ply (14) is configured to flex, in the unadhered areas, toward and away from the sidewall upon a pressure differential between the pressure within the container and the external pressure.  
With respect to claim 11, Case further shows wherein the container sidewall comprises a composite material.  
With respect to claim 12, Case further shows wherein the container is rigid (shown).
With respect to claim 13, Case further shows wherein the container comprises spiral-wound paperboard.  
With respect to claim 14, Case further shows wherein the adhesive pattern comprises diagonal adhesive strips (this is met in fig. 5 when the strait strips of adhesive are spiral-wound the adhesive is diagonal with respect to the base).  
	With respect to claim 15, Case further shows wherein the container comprises spiral-wound paperboard and the diagonal adhesive strips follow the spiral-wound pattern. (see fig. 5)  
	With respect to claim 16, Case further shows wherein the liner Ply (14) comprises a polymeric material.  (paragraph 13)
	With respect to claim 17, Case further shows wherein the liner Ply (14) comprises barrier properties. (fig 3)  



Claims 7,18, are rejected under 35 U.S.C. 103(a) as being unpatentable over Case in view of Pettis in further view of VARADARAJAN KRISHNARAJU (FR 2 791 037) (copy in file) .
	Case in view of Pettis discloses the invention substantially as claimed.   
However Case in view of Pettis does not disclose claim 7,a dextrin based adhesive, 18 the adhesive comprises a polyvinyl acetate- based adhesive.  
. 
	KRISHNARAJU teaches a dextrin adhesive and PVA polyvinyl acetate, in the same field of endeavor for the purpose of sealing a food safe container, (see abstract).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dextrin based adhesive as the adhesive of Case in order to have a food safe adhesive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736